United States Court of Appeals
                       For the First Circuit

Nos. 09-1285, 09-1287, 09-1299

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

          RAFAEL FERNÁNDEZ-HERNÁNDEZ, JULIO ROSARIO-OTERO,
                     and ÁNGEL GONZÁLEZ-MÉNDEZ,

                       Defendants-Appellants.


            APPEALS FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

              [Hon. José A. Fusté, U.S. District Judge]


                               Before

                   Torruella, Leval* and Thompson,
                           Circuit Judges.


     Anita Hill Adames, for appellant Fernández-Hernández.
     Raymond L. Sánchez-Maceira, for appellant Rosario-Otero.
     Rafael Anglada-López, for appellant González-Méndez.
     Thomas F. Klumper, Assistant United States Attorney, with whom
Rosa Emilia Rodríguez-Vélez, United States Attorney, and Nelson
Pérez-Sosa, Assistant United States Attorney, Chief, Appellate
Division, were on brief, for appellee.



                            June 30, 2011




*
    Of the Second Circuit, sitting by designation.
     LEVAL,    Circuit     Judge.        Defendants    Angel    González-Méndez

(“González”), Rafael Fernández-Hernández (“Fernández”), and Julio

Rosario-Otero (“Rosario”) (collectively, “Defendants”) appeal from

their convictions after jury trial.             Defendants were convicted of

various     conspiracy    and     drug     charges    arising       out    of   their

involvement with a large drug distribution organization, which

operated under the name “Los Dementes” and was based in the Juana

Matos public housing project in the Cataño area of Puerto Rico.

See 21 U.S.C. §§ 841(a)(1), 846, 860.            González and Fernández were

also convicted of gun charges, arising out of, inter alia, their

involvement in the April 25, 2004 killing of three unintended

victims on a public highway in a botched attempt to assassinate a

rival gang leader.       See 18 U.S.C. §§ 924(c), (o).          Their sentences

included    prison   terms   of     life   in   the   cases    of    González    and

Fernández, and in Rosario’s case, of 151 months.                          On appeal,

Defendants assert numerous challenges to the conduct of their trial

and imposition of their sentences, some raised by counsel, others

in pro se briefs.     In the case of Rosario, we find that while the

evidence was sufficient to support his involvement in crimes of

drug conspiracy and distribution, it did not support the jury’s

findings of elevated quantities of drugs.               Otherwise, we find no

error as to any defendant that would support overturning the

judgment.     The judgment is therefore affirmed in part, vacated in


                                         -2-
part, and the case remanded to the district court for re-sentencing

of Rosario.

                               BACKGROUND

     On October 25, 2007, a grand jury returned a seven-count

indictment charging sixty-three individuals with participation in

a conspiracy dating from 1998 through 2007 to distribute narcotics

at street level in the Cataño and Guaynabo areas of Puerto Rico.

Carlos-Croz Mojica, a/k/a “Hueso,” was identified as the principal

leader of the drug-selling organization, which used the name “Los

Dementes.”      The indictment identified the Juana Matos Public

Housing Project (“Juana Matos”) as its base of operations, where

Los Dementes members used apartments to “store, package, and

process”     narcotics,   including    heroin,   cocaine,   cocaine   base

(“crack-cocaine”), and marijuana, for sale at drug points located

inside and outside Juana Matos.

     On August 22, 2008, a grand jury returned a superseding

indictment, which in major part repeated the charges asserted in

the earlier indictment.        It charged González, Fernández, and

Rosario, among other co-defendants, with: (1) conspiracy to possess

controlled substances with intent to distribute, in violation of 21

U.S.C. §§ 841(a)(1), 846, 860 (Count I); (2) aiding and abetting

the possession with intent to distribute of (i) at least one

kilogram of heroin, (ii) at least fifty grams of crack-cocaine,

(iii) at least five kilograms of cocaine, and (iv) a detectable


                                      -3-
amount of marijuana, within 1000 feet of a public housing project

or school,1 in violation of 21 U.S.C. §§ 841(a)(1), 860 (Counts II

- V); and (3) using or carrying a firearm “during and in relation

to any . . . drug trafficking crime,” in violation of 18 U.S.C. §

924(c)(1)(A) (Count VI), and conspiring to commit an offense under

§ 924(c), in violation of 18 U.S.C. § 924(o) (Count VII).      The

only offense charged in the superseding indictment that was not

charged in the original indictment was Count VII, conspiracy under

§ 924(o) to use or carry a firearm during and in relation to a drug

trafficking crime. The superseding indictment charged, as an overt

act in furtherance of this conspiracy, that: “[O]n or about April

25, 2004, in Cataño, Dorado, and elsewhere within Puerto Rico,”

defendants, including Gonzales and Fernández, “carried and used

firearms, to include fully automatic pistols and rifles (machine

guns).”   (In relation to this overt act, the government’s evidence

at trial showed that González and Fernández, along with other Los

Dementes members, killed three bystanders in a failed attempt to

murder a rival gang leader.)

     Most of the defendants named in the indictments pled guilty.

González, Fernández, and Rosario proceeded to trial on October 1,


1
  21 U.S.C. § 860 establishes enhanced penalties for “[a]ny person
who violates section 841(a)(1) . . . by distributing, possessing
with intent to distribute, or manufacturing a controlled substance
in or on, or within one thousand feet of, the real property
comprising a public or private elementary, vocational, or secondary
school or . . . housing facility owned by a public housing
authority . . . .” 21 U.S.C. § 860(a).

                                -4-
2008.   The government’s theory was that González, prior to his

arrest for bank robbery in 2004, owned a drug point outside of

Juana Matos in the Vietnam Ward in Cataño and that he operated this

drug point as part of the Los Dementes organization; that Fernández

was a seller and enforcer for Los Dementes, working principally at

González’s Vietnam Ward drug point and eventually taking over that

operation; and that Rosario was also a member of Los Dementes, who

owned a drug point outside of Juana Matos in either the Amelia or

the Vietnam Ward.

     At trial, the government presented the testimony of several

FBI agents and Puerto Rico Police Department (“PRPD”) officers who

were tasked to the Los Dementes investigation.       They testified to,

inter alia, surveillance, controlled buys, and the seizure of

drugs, cash, and weapons at the Juana Matos housing complex.          The

government’s evidence linking Defendants to the conspiracy was

primarily the testimony of three cooperating witnesses: Alexis

García-Heredia, a Los Dementes member, who testified to selling

drugs   at   González’s   drug   point   in    the   Vietnam   Ward   and

participating with González and Fernández in the April 2004 killing

(he was one of the shooters); William Rosario-Garcia (“William

Rosario”), a co-defendant, who testified for the government to

performing various errands on behalf of Los Dementes members at

Juana Matos; and Joaquin Casiano, an informant placed by the FBI in

Juana Matos for several months in 2005.       We discuss the evidence at


                                  -5-
trial in greater detail in connection with the Defendants’ various

claims of error.

     Following Rule 29 motions, the court dismissed the gun charges

(counts VI and VII) against Rosario for insufficient evidence.              It

also dismissed the claim for forfeiture against all the defendants

(count XIII). On October 17, 2008, after approximately ten days of

trial,   the   jury   returned     guilty   verdicts    against   all   three

defendants. It found González guilty of the conspiracy charge, the

substantive heroin, crack-cocaine, and cocaine charges, and the gun

charges under §§ 924(c) & (o).        Fernández was found guilty of the

same, excepting the heroin charge, of which he was acquitted.

Rosario was found guilty of the conspiracy and the substantive

cocaine and crack-cocaine charges.2         On the marijuana charge, all

three defendants were acquitted.

     The court held sentencing hearings on February 2, 2009.               In

determining    González’s    and   Fernández’s    guidelines      range,   the

district   court   applied   United    States    Sentencing   Guidelines     §

2D1.1(d), the “murder cross-reference,” which provides: “If a

victim was killed under circumstances that would constitute murder

under 18 U.S.C. § 1111 . . . apply [the level for first or second

degree murder] as appropriate . . . .”                 The court sentenced


2
  On each of the substantive drug counts, the jury convicted
Defendants of possessing with intent to distribute specified drug
quantities: at least one hundred fifty grams of crack-cocaine, at
least five kilograms of cocaine, and as to González, at least one
kilogram of heroin.

                                     -6-
González and Fernández to life imprisonment.          The court sentenced

Rosario to 151 months imprisonment, which was above the statutory

mandatory   minimum   of   ten   years    in   connection   with   the   drug

offenses, see 21 U.S.C. § 841(b)(1)(A), but at the bottom of his

guidelines range.

                                 DISCUSSION

I.   Jury Notes

       Defendants argue, for the first time on appeal, that the

district court violated their Sixth Amendment right to counsel as

well as Federal Rule of Criminal Procedure 43 by responding to

notes received from the jury during deliberations without alerting

counsel to the fact of the notes and outside of the presence of

Defendants and their counsel.        The government concedes that the

district court erred procedurally, but contends that the Defendants

were not prejudiced by the violations.          We agree.

       On October 17, 2008, the court charged the jurors, and at 2:15

p.m. sent them to deliberate.        The court advised the parties to

“Stay around in the courthouse.          In case we need you, we’ll call

from outside.”    The court received a note from the jury at 3:15

p.m.    In this note, marked as Note #2,3 the jury requested (in


3
 Fernández argues through counsel (who was not trial counsel) that
the record reveals that the court never “took care of” or responded
to “Jury Note One.” Fernández Br. at 9. This is not correct. The
record reveals that on October 10, 2008, during the lunch recess,
the jury sent a note to the court, marked as Note #1, asking that
two questions be put to government witness William Rosario. After
receiving the note from the jury, the court read the questions to

                                    -7-
Spanish)   a    copy   of   the   transcript       of   the   testimony     of   the

cooperating      witness    García-Heredia.             The   court    immediately

responded in writing, “The transcript is not available, it would

have to be prepared,” and “You should first rely on your collective

memory.”       The government concedes that the first part of the

court’s response was inaccurate: a copy of the transcript of

García-Heredia’s       testimony    had     been    posted     on     the   court’s

electronic filing system on October 9, 2008, and accordingly, was

available to be read back to the jury.             A second note was received

at 3:18 p.m.     In this note, marked as Note #3, the jury requested

(this time in English) a transcript of García-Heredia’s grand jury

testimony.      The court immediately responded in writing, “This

testimony is not in evidence – no party proposed it.”

     At 4:11 p.m., trial reconvened, and the court informed counsel

that the jury had reached a verdict.          Prior to reading the verdict,

the court called counsel to a sidebar and explained that it had

received and responded to Notes #2 and #3.               The court said that it

had tried unsuccessfully to reach counsel, and showed the notes.

The court advised counsel it had provided a “[b]oiler plate type of



counsel, heard argument, and determined that it would ask the
questions in a neutral way. There was no objection. Upon resuming
trial, the court questioned the witness.       Fernández’s counsel
appears to be confusing the first note received during
deliberations, which was marked as Note #2 but which was identified
in the minutes pertaining to that trial day as “note 1,” with the
earlier note, which, as noted above, was received and taken care of
during trial.

                                      -8-
answer of the type suggested always when these type of things

happen,   okay?”   González’s    counsel   responded,   “Yes,   sir.”

Fernández’s counsel made a comment on the content of the notes.

There was no objection or further inquiry by any counsel into the

substance of the court’s responses to the notes.

     We have held that “[a] district court’s failure to attempt to

inform defense counsel about the existence of a jury note, and

further failure to solicit defense counsel’s input regarding any

response to such a note, violates Rule 43 of the Federal Rules of

Criminal Procedure.”   United States v. Gonzalez-Melendez, 570 F.3d

1, 2 (1st Cir. 2009); see United States v. Ofray-Campos, 534 F.3d

1, 17 (1st Cir. 2008); see also Rogers v. United States, 422 U.S.

35, 39 (1975) (noting that the court’s prior rulings, and those

interpreting Rule 43, “make clear . . . that the jury’s message

should have been answered in open court and that petitioner’s

counsel should have been given an opportunity to be heard before

the trial judge responded”); cf. Fed. R. Crim. P. 43(a)(2) (the

defendant’s presence is required at “every trial stage, including

jury impanelment and the return of the verdict”).4      There is no


4
  In United States v. Maraj, 947 F.2d 520 (1st Cir. 1991), we set
forth the proper procedure for handling a note from the jury:

     The preferred practice for handling a jury message should
     include these steps: (1) the jury’s communique should be
     reduced to writing; (2) the note should be marked as an
     exhibit for identification; (3) it should be shown, or read
     fully, to counsel; and (4) counsel should be given an
     opportunity to suggest an appropriate rejoinder. If the note

                                -9-
question that, in its procedure in responding to Notes #2 and #3,

the district court erred.     Counsel should have been advised of the

notes and been offered the opportunity to suggest responses (or

object   to   the   court’s   proposed   responses).5   However,   the

Defendants did not object when the court revealed the jury notes.

Although counsel did not learn of the notes until the jury had

reported that it had reached a verdict, the possibility of curing

the error remained open as the court could have told the jury that

the referenced transcript did exist, caused it to be read to them,

and instructed them to continue to deliberate. Defendants’ failure

to bring the claim of error to the district court’s attention

results in the forfeiture of the claim.         See United States v.



     requires a response ore tenus, the jury should then be
     recalled, the note read into the record or summarized by the
     court, the supplemental instructions given, and counsel
     afforded an opportunity to object at sidebar. If, however, the
     note is to be answered in writing, the court’s reply should be
     marked as an exhibit for identification, the judge should read
     both the jury’s note and the reply into the record, and
     counsel should be afforded an opportunity to register
     objections before the reply is transmitted to the jury.

Id. at 525; see Ofray-Campos, 534 F.3d at 17 (“The rules for
handling a jury note that are set forth in Maraj are
well-settled.”).
5
 Although the court told counsel at the time it revealed the notes
that it had attempted unsuccessfully to contact counsel, according
to the record only one minute passed between the court’s receipt of
the notes and its responses to the jury. While the need for a
rapid response may vary depending on a number of circumstances, in
this case, especially in view of the unclear status of the trial
transcript, no good reason appears why the court should not have
made more than one minute’s effort to reach counsel.

                                  -10-
Rodríguez-Lozada, 558 F.3d 29, 38 (1st Cir. 2009).

     Pursuant to Federal Rule of Criminal Procedure 52(b), “[a]n

appellate court may, in its discretion, correct an error not raised

at trial only where the appellant demonstrates that (1) there is an

error; (2) the error is clear or obvious, rather than subject to

reasonable    dispute;    (3)    the    error    affected    the    appellant’s

substantial rights, which in the ordinary case means it affected

the outcome of the district court proceedings; and (4) the error

seriously affects the fairness, integrity or public reputation of

judicial proceedings.” United States v. Marcus, ___ U.S. ___ , 130

S. Ct. 2159, 2164 (2010) (internal quotation marks and alterations

omitted); see United States v. Duarte, 246 F.3d 56, 60 (1st Cir.

2001).      We see no reason to believe this error either affected

Defendants’    substantial      rights    or    affected    the    fairness   or

integrity of the trial.

     With respect to Note #3, the court properly responded that

García-Heredia’s grand jury testimony was not in evidence and could

not be provided.      Defendants cannot show they were prejudiced, as

nothing more could have or would have been done if counsel had been

made aware of the jury’s inquiry prior to the court’s response.

See Maraj, 947 F.2d at 526 (error in handling jury note did not

adversely    affect   defendant’s      substantial    rights,      because    the

judge’s response to the note was satisfactory and “had the full

note been contemporaneously disclosed, there was nothing more that


                                       -11-
defense counsel could appropriately have done to protect their

client’s rights”).

      With respect to Note #2, Defendants have not shown that the

court’s incorrect response was prejudicial or that it affected the

fairness or integrity of the proceedings.              There was no error in

instructing the jury that they should rely on their collective

memory of García-Heredia’s trial testimony.            Even if the court had

been aware of the existence of the transcript, it would not

necessarily   have   been   read   to    the   jury.     Trial   courts   have

discretion whether to do so.        See United States v. Akitoye, 923

F.2d 221, 226 (1st Cir. 1991) (“[W]e have long and repeatedly held

that rereading testimony during jury deliberations rests in the

presider’s sound discretion.”).         Appellants argue that the verdict

might have been different had the testimony been provided.                That

is, of course, a possibility, but they make no persuasive argument

supporting such a likelihood.            García-Heredia’s testimony was

decidedly unfavorable to the Defendants, and they do not show that

it was impeached in cross-examination in any significant fashion,

other than the obvious point of his aiding his own case by

testifying against the Defendants, which the Defendants forcefully

communicated to the jury in their summations. The procedural error

did not prejudice the Defendants.

II.   Voir Dire of Prospective Jurors

      Rosario, in a supplemental pro se filing, also argues that the


                                   -12-
court violated his constitutional rights as well as Federal Rule of

Criminal Procedure 43 by questioning certain prospective alternate

jurors   outside   of   his   presence.   We   disagree.   The   court’s

questioning of the prospective jurors outside the presence of the

Defendants was justified, and, in any event, Rosario waived any

right to be present pursuant to Rule 43 by his failure to object at

trial.

     After selection of twelve jurors and four alternate jurors,

the court called counsel to a side bar.        The judge told them that

he and a security officer observed two of the alternate female

jurors laughing and sticking their tongues out at Rosario “like, ‘I

know you.’”    The court determined that it would question the two

alternates, and ordered that the Defendants be removed from the

courtroom.    There was no objection.     With counsel for each of the

Defendants present, the court questioned the two alternate female

jurors, who said that they did not know any of the Defendants.       The

court decided, nevertheless, to excuse the two alternates.

     A criminal defendant has a constitutional right to be present

at “all stages of the trial where his absence might frustrate the

fairness of the proceedings.”       See, e.g., Faretta v. California,

422 U.S. 806, 819 n.15 (1975).        As noted above, Federal Rule of

Criminal Procedure 43 further provides that a defendant must be

present at “every trial stage, including jury impanelment and the

return of the verdict,” Fed. R. Crim. P. 43(a)(2), except at stages


                                   -13-
where, inter alia, “[t]he proceeding involves only a conference or

hearing    on       a    question      of    law,”    Fed.     R.   Crim.   P.    43(b)(3).

Defendants need not be expressly warned of their rights under Rule

43, and a defendant’s failure to assert his right to be present or

to object to a purported violation of the rule may result in a

valid waiver of the right.                  See United States v. Gagnon, 470 U.S.

522, 529 (1985); United States v. Peterson, 385 F.3d 127, 137 (2d

Cir. 2004); United States v. Brantley, 68 F.3d 1283, 1291 (11th

Cir. 1995).

       In Gagnon, a multi-defendant trial, the Supreme Court rejected

a claim that a conference attended by one of the defense counsel

and a juror, regarding a concern expressed by that juror that one

of the defendants “had been sketching [portraits of] jury members

during the trial,” violated the defendants’ constitutional right to

be present.         470 U.S. at 523.              The Supreme Court recognized that

“[t]he mere occurrence of an ex parte conversation between a trial

judge   and     a       juror   does    not       constitute    a   deprivation        of   any

constitutional right.”              Id. at 526 (quoting Rushen v. Spain, 464

U.S. 114, 125-26 (1983) (Stevens, J. concurring in the judgment)).

The    Court    explained        that       the    conference       at   issue,   “a    short

interlude in a complex trial[,] . . . was not the sort of event

which every defendant had a right personally to attend.”                               Id. at

527.    The defendants “could have done nothing had they been at the

conference, nor would they have gained anything by attending.” Id.


                                              -14-
     As in Gagnon, Rosario’s absence from the bench conference did

not deprive him of any constitutional right.    It did not detract

from his defense or in any way affect the fairness of his trial.

See id. at 526 (explaining that due process concerns are implicated

“[w]henever [the defendant’s] presence has a relation, reasonably

substantial, to the [fullness] of his opportunity to defend against

the charge . . . [and] to the extent that a fair and just hearing

would be thwarted by his absence, and to that extent only”).

Rosario was removed (as were his co-defendants) for only a brief

period of time, and his interests were sufficiently protected by

his counsel’s presence at the conference.    See United States v.

Bertoli, 40 F.3d 1384, 1397, 1399-1401 (3d Cir. 1994); see also

United States v. Collazo-Aponte, 216 F.3d 163, 182 (1st Cir. 2000)

(finding no Rule 43 violation where the defendant was “restricted

from full participation in a limited number of sidebar conferences

that occurred during voir dire” but otherwise was “present at, and

fully participated in, his trial”), vacated on other grounds, 532

U.S. 1036 (2001).

     Furthermore, even assuming Rosario had a statutory right to be

present under Rule 43 in these circumstances (a proposition we

doubt), he waived that right by remaining silent.   When the court

ordered that the Defendants be removed from the courtroom, Rosario

had the opportunity to object, but did not.         As in Gagnon,

Rosario’s “total failure to assert [his] right[] to attend the


                               -15-
conference with the juror sufficed to waive [it] under Rule 43.”

Gagnon, 470 U.S. at 529.         “If a defendant is entitled under Rule 43

to attend certain ‘stages of the trial’ which do not take place in

open court, the defendant . . . must assert that right at the time

. . . [and] may not claim it for the first time on appeal from a

sentence    entered    on    a   jury’s    verdict   of   ‘guilty.’”    Id.;     see

Peterson, 385 F.3d at 138; Collazo-Aponte, 216 F.3d at 182.

III.   Right to Jury Selected from Fair-Cross Section of the
Community

      González and Rosario argue, for the first time on appeal, that

they were deprived of their Sixth Amendment right to a trial before

a jury representing a fair cross-section of the community.                      They

argue that the jury that convicted them was not drawn from a fair

cross section of the community, as it was an English-speaking,

“white-collar,” and “highly professionally oriented” group drawn

from a “universe of less than 16% of” their peers.              The local plan

for   the   District        of   Puerto     Rico   requires   that     jurors    be

sufficiently proficient in English to render satisfactory jury

service, see, e.g., United States v. Candelaria-Silva, 166 F.3d 19,

29-30 (1st Cir. 1999), and yet, according to Defendants, eighty

percent of Puerto Rico residents have little command of English.

(The eighty percent figure is based on certain U.S. census surveys

cited in Defendants’ briefs on appeal.)              Because this contention,

at least as it pertained to the composition of the trial jury, was

not raised in the district court, it is subject to review only for

                                          -16-
plain error.         Even if it were properly preserved for review,

Defendants’ contention is foreclosed by our precedents, which have

repeatedly upheld the English proficiency requirement against such

challenges in Puerto Rico district court.              See United States v.

Rodríguez-Lozada, 558 F.3d 29, 38 (1st Cir. 2009) (concluding that

the   English      proficiency   requirement     was    “justified    by     the

overwhelming national interest served by the use of English in a

United States court” (quoting United States v. González-Vélez, 466

F.3d 27, 40 (1st Cir. 2006))); United States v. Dubón-Otero, 292

F.3d 1, 17 (1st Cir. 2002).          Defendants offer no persuasive reason

for reconsidering our prior rulings.

IV.   Spanish Translation of Jury Instructions

      González argues for the first time on appeal that his right to

a fair trial was violated because the district court did not

provide     the    jury   with   a   Spanish   translation    of     the    jury

instructions.        González’s argument is forfeited for failure to

raise it below, and is in any event foreclosed by our precedents.

In United States v. Gonzalez-Maldonado, 115 F.3d 9 (1st Cir. 1997),

we explained that the practice of charging the jury using non-

English words was “inadvisable and should be discouraged” and

instructed “district courts to frame instructions in English.” Id.

at 18-19.         As noted above, the governing rules require that all

jurors speak, read, and write in English with proficiency.                 At the

jury selection phase, the Defendants were not rebuffed in any


                                      -17-
effort to test any juror’s comprehension of English.                  González has

failed to show any error (let alone plain error).

V.   Sufficiency of the Evidence

     Defendants      challenge      the     sufficiency        of    the    evidence

supporting their convictions.              We review de novo the district

court’s denial of a motion made under Rule 29 for judgment of

acquittal.    United States v. Giambro, 544 F.3d 26, 29 (1st Cir.

2008).    In doing so, we view the evidence in the light most

favorable    to    the   jury’s   guilty    verdict   and      assess      whether   a

reasonable factfinder could have concluded that the defendant was

guilty beyond a reasonable doubt.            See United States v. Lipscomb,

539 F.3d 32, 40 (1st Cir. 2008).           We conclude that the evidence was

sufficient    to    support   the   jury’s    verdict     as    to   González    and

Fernández. However, in the case of Rosario, we conclude that while

the evidence was sufficient to support the jury’s verdict as to his

involvement in crimes of drug conspiracy and distribution, it did

not support the jury’s findings of elevated quantities of drugs.

Accordingly, we vacate the district court’s judgment as to Rosario

to the extent it included the elevated quantities, and remand for

re-sentencing.

1) González and Fernández.

     The evidence was clearly sufficient to show that González and

Fernández were involved in the Los Dementes drug distribution

operation, which operated out of the Juana Matos housing project


                                     -18-
and sold drugs at a drug point owned by González on F street in the

Vietnam Ward.    Much of the evidence was provided by the testimony

of García-Heredia, who testified that he had been a member of Los

Dementes and sold drugs, including heroin, cocaine, crack-cocaine,

and marijuana, for the organization.           He identified González as

the owner of the drug point, and Fernández as having sold drugs and

having acted as an enforcer at the drug point.6                    According to

García-Heredia, drugs were routinely delivered from Juana Matos to

the Vietnam location by Los Dementes principals, and these drugs

were sold under so-called “brand names,” including Pokemon, that

were exclusive to Los Dementes drug points.                   (Other evidence

established the large quantities supporting the jury’s verdict.)7

     García-Heredia also testified to his involvement, together

with González and Fernández,         in the April 25, 2004 murders, which

formed the basis for the convictions under Sections 924(c) and (o).

As   part   of   a   war   between    Los   Dementes    and    a    rival   drug

organization, Las Palmas, Los Dementes members attempted to kill

Las Palmas’s leader, Gilberto El Reyes.                According to García-

Heredia, while González drove the car, he and Fernández opened fire


6
  There was also testimony that, by May 2004 (following González’s
arrest for bank robbery), Fernández operated the Vietnam Ward drug
point and that drugs at Juana Matos were packaged for Fernández to
sell in the Vietnam Ward.
7
  During a two-month surveillance of the Juana Matos drug points,
the evidence established that the drug conspiracy sold “about
71,000 decks of heroin, 62,000 baggies of cocaine, 300,000 vials of
‘crack,’ and 60,000 baggies of marijuana.”

                                     -19-
(he with two semi-automatic .38 revolvers and Fernández with an AK-

47) on another car they believed belonged to El-Reyes’s son. Three

passengers in the car were killed.      (It turned out that the car did

not belong to El Reyes’s son; none of the victims were involved in

the drug trade.)

     González and Fernández argue that the convictions under 21

U.S.C. § 860 must be vacated because the drug sales in the Vietnam

Ward were not within 1000 feet of a public housing project or

school, as they contend is required by that statute.8             This

argument is without merit.   Section 860 does not require that the

drug sales take place within 1000 feet of a housing project or

school.   The charges under § 860 included possession of drugs

within 1000 feet of a hosing project or school, with intent to

distribute.   The evidence showed that González and Fernández, with

intent to distribute, aided and abetted in such possession within

1000 feet of a protected location (in this case, Juana Matos and

two schools located therein).9     See United States v. DeLuna, 10


8
  21 U.S.C. § 860 provides in relevant part that: “Any person who
violates section 841(a)(1) of this title . . . by distributing,
possessing with intent to distribute, or manufacturing a controlled
substance in or on, or within one thousand feet of, the real
property comprising a public or private elementary, vocational, or
secondary school or . . . housing facility owned by a public
housing authority . . . is subject to (1) twice the maximum
punishment authorized by section 841(b) of this title . . . .”
9
  Fernández argues in a supplemental pro se filing that the
convictions under Sections 924(c) and (o) must be vacated because
there was insufficient evidence of a “nexus” between the April 25,
2004 killings and the drug trafficking charges. We disagree. The

                                 -20-
F.3d 1529, 1534-35 (1st Cir. 1993).

2) Rosario.

     Rosario was convicted of drug conspiracy, and of possession

with intent to distribute at least one hundred fifty grams of

crack-cocaine and five kilograms of cocaine.             See 21 U.S.C. §§

841(a)(1), 846, 860.     We conclude first that the evidence was

sufficient to show that Rosario participated in the drug conspiracy

and that he possessed or aided and abetted the possession of drugs

at Juana Matos with intent to distribute.

     The evidence of Rosario’s participation came in principally

through two witnesses:    Casiano and William Rosario.          Casiano was

an FBI informant placed in Juana Matos as an outside observer for

approximately   two   months,     from    February   through    April   2005.

Casiano   testified   that   he    saw    Rosario    attend    what   Casiano

characterized as a March 2005 peace meeting between Los Dementes

and Las Palmas members at Juana Matos, and that when he saw Rosario

at the housing complex, “[h]e            would always be with Hueso.”10


evidence showed that González and Fernández attempted to murder El-
Reyes as part of a war between the two drug organizations, and did
so with the participation of other Los Dementes members.        The
attempted murder was sufficiently connected to the drug trafficking
crime to satisfy Section 924(c)’s “during and in relation to”
requirement.
10
   In the district court, Rosario moved for a mistrial on the
grounds that the government engaged in misconduct by permitting
Casiano to testify allegedly falsely about Rosario’s presence at
the peace meeting. The basis for this accusation was that Casiano
had previously told the government that he could not identify
Rosario on the basis of a photo given to him. The court summarily

                                   -21-
Casiano testified that “Hueso was the leader, and not everybody got

to hang out with him.” According to Casiano, only close associates

in the drug business could “hang out” with Hueso.

     William   Rosario,      the   cooperating   witness,     testified   to

performing various drug-related tasks and errands for members of

Los Dementes at Juana Matos.          He confirmed that the defendant

Rosario “would spend all of his time with, you know, with the big

people in the organization, with Hueso.”         “More than twice” he saw

the defendant Rosario in an apartment in “Building 50” – one of the

principal apartments where Los Dementes members would prepare drugs

– at times when drugs were being prepared.             He saw the defendant

Rosario there with other members of the organization. According to

William Rosario’s testimony, the apartment was outfitted with

steel-plated   doors   and    video   cameras    for    surveillance.     He

testified that there were “a lot of drugs and a lot of money” at

the apartment.   He estimated that Los Dementes members processed

approximately 1/4 kilogram of cocaine into crack (the equivalent of

about 1000 vials of crack) in the apartment approximately three or

four times per week, and that he often saw approximately $5000 in


denied the motion, and Rosario appeals from the denial. We see no
basis for grant of new trial, nor any showing of misconduct on the
current record.    Rosario was given an adequate opportunity to
develop this (or any other) inconsistency on cross-examination.
Casiano testified that, although he did not recognize Rosario from
the picture, he realized in the courtroom that the defendant was
“Julio Hotdog” (Rosario’s nickname), who he remembered from his
time at Juana Matos. The government was entitled to solicit this
testimony and the jury was entitled to credit it.

                                    -22-
cash being counted there (by machine).

     William Rosario also testified about two specific drug-related

interactions he had with the defendant Rosario.   In the first, the

defendant Rosario took William to Rosario’s aunt’s house in a

neighboring housing complex, where Rosario had William “cook” and

“taste” (tasks he often performed at Juana Matos) a small sample

from a bag of cocaine (the bag’s weight was approximately 1/8

kilogram).   In the second, William washed a car for Rosario, and in

return, Rosario paid him with six or seven vials of crack.       In

response to a question from the jury as to whether he knew if “in

the Building 50 they prepare drugs for Julio Rosario,” William

testified: “I could not tell you that I was there when they were

preparing drugs for Julio. But I can say that on one day, when I

washed a car for him, he told me that after I finished, that he was

going to go to apartment 50 and that he was going to pay me with

what they were preparing for him.”

      Finally, the government introduced evidence that, following

the October 2007 indictment and arrests, Rosario fled and took on

a new identity.     When he was apprehended in 2008 by the U.S.

Marshals Service, he was found in possession of a fake driver’s

license and social security card (both in the name of “Omar

Palma”). When confronted with the fake documents, Rosario admitted

that “he was assuming the identity of Mr. Omar Palma while being a

fugitive.”   The government argued – and the jury was entitled to


                                -23-
find – that Rosario’s attempt to evade arrest demonstrated a

consciousness of guilt.11

     Taken   together,   and   in   the    light   most   favorable     to   the

verdict,   this   evidence   was    sufficient     to   support   the   jury’s

findings that Rosario was guilty of participation in the drug

distribution conspiracy and of aiding and abetting the possession

of drugs with intent to distribute.12



11
   Rosario argues that the district court erred in admitting
evidence of his flight because (1) the evidence was admitted
without the necessary showing of extrinsic evidence of guilt, and
(2) the evidence was highly prejudicial and should have been
excluded pursuant to Fed. R. Evid. 403.           We reject these
contentions.   “A district court is afforded considerable leeway
when determining whether evidence of a defendant’s flight is
accompanied by a sufficient factual predicate . . . [and] is
afforded similar latitude in determining whether the evidence
passes the Rule 403 balancing test.” United States v. Benedetti,
433 F.3d 111, 116 (1st Cir. 2005). We believe there was sufficient
extrinsic evidence of Rosario’s guilt to support admission of the
flight evidence.   Nor can we say that the district court acted
outside of its discretion in admitting the flight evidence pursuant
to Rule 403. We note further that the district court instructed
the jury – instructions we presume it followed – that flight alone
is not a sufficient basis to convict, but rather should be
considered in light of all the evidence presented at trial. We
discern no reversible error in connection with the admission of the
flight evidence.
12
   We note that Rosario testified as part of the defense case,
denying his involvement in any drug-related activities at Juana
Matos.   He denied that Los Dementes was a drug distribution
organization. He also implausibly asserted that Hueso was simply
a “recreational leader” at the housing complex.       The jury was
entitled to disbelieve the defendant’s testimony and use its
disbelief to supplement the other evidence against him. See United
States v. Abou-Saada, 785 F.2d 1, 10 (1st Cir. 1986); see also
United States v. Velasquez, 271 F.3d 364, 374 (2d Cir. 2001)
(defendant’s “incredible” testimony “transform[ed] the evidence in
this case from borderline to sufficient”).

                                    -24-
     On   the   other   hand,   we   conclude   that   the    evidence     was

insufficient to support a finding, beyond a reasonable doubt, that

Rosario was responsible for the elevated drug quantities of which

he was convicted, i.e., at least one hundred fifty grams of crack-

cocaine and five kilograms of cocaine.          The government relied on

testimony that Rosario, like González and Fernández, owned a drug

point outside of Juana Matos, which, if proved, would presumably be

sufficient to show responsibility for large quantities. There was,

however, no competent evidence of his ownership of a drug point.

William Rosario testified that “from what [he] knew, [Rosario] had

a crack point” outside of Juana Matos.              When asked on direct

examination how he knew Rosario was a drug point owner, William

Rosario did not give any intelligible explanation.                 On cross-

examination,    William   Rosario    acknowledged    that    his   basis   for

believing Rosario had a drug point was “because somebody told

[him].”   William Rosario accordingly had no competent basis for

testifying that Rosario had a drug point.         Nor has the government

identified for us any other evidence from which a rational trier of

fact could conclude that Rosario had a drug point.

     We recognize that there was evidence of large quantities of

drugs, money, and drug dealing paraphernalia at the apartment in

Building 50, and there was evidence that Rosario was seen “more

than twice” in that apartment, including at least one occasion when

drugs were being prepared. But there was no evidence showing that,


                                     -25-
on any occasion when Rosario was at the apartment, he would

inevitably have seen large-scale operations being conducted there.

Nor did the evidence show Rosario’s awareness of the continuity of

sustained drug preparation there.         While the government might have

been able to elicit such testimony with properly focused questions,

it did not do so.       In order to support a criminal conviction,

evidence   must   be   sufficient    to    support   a    finding   beyond   a

reasonable doubt of the essential elements.              Without doubt there

was evidence from which jurors could speculate as to Rosario’s

awareness of the large-scale operation in which he participated,

but the evidence as to him was sketchy and could not support a

finding beyond a reasonable doubt.

     Accordingly, while we affirm Rosario’s convictions on the

various drug offenses, we vacate the judgment to the extent that it

incorporated convictions based on the jury’s findings of elevated

quantities.   Because Rosario’s overall sentence was predicated in

part on these convictions for elevated quantities, and because the

charges alleging elevated quantities included mandatory minimum

sentences,13 we vacate Rosario’s sentence.       At Rosario’s sentencing

hearing, the district court treated the jury’s findings of elevated



13
  The jury found the Defendants responsible for drug quantities of
at least five kilograms of cocaine and at least one hundred fifty
grams of crack-cocaine.     These quantities, under 21 U.S.C. §
841(b)(1)(A), trigger a term of imprisonment of at least ten years
and not more than life. See United States v. Cruz-Rodriguez, 541
F.3d 19, 32 n.11 (1st Cir. 2008).

                                    -26-
quantities     as    determinative.       As   set   forth     above,   there    was

insufficient        evidence   to    support   the    jury’s    findings    as    to

quantity.      On imposing sentence upon remand, the district court

shall   make    any     necessary      findings      as   to    drug    quantities

attributable to Rosario, in accordance with our decisions in United

States v. Colon-Solis, 354 F.3d 101 (1st Cir. 2004), and United

States v. Correy, 570 F.3d 373 (1st Cir. 2009).14

VI.   Sentencing Challenges

      We review a “district court’s sentence for reasonableness,

which involves a procedural as well as a substantive inquiry.”

United States v. Politano, 522 F.3d 69, 72 (1st Cir. 2008).                      The

first task is to determine whether the district court made any

procedural errors “such as failing to calculate (or improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the [18 U.S.C.] § 3553(a) factors,

selecting a sentence based on clearly erroneous facts or failing to

adequately explain the chosen sentence – including an explanation

for any deviation from the Guidelines range.”                    Gall v. United

States, 552 U.S. 38, 51 (2007); United States v. Stone, 575 F.3d

83, 89 (1st Cir. 2009).             In addition, we review the substantive

reasonableness of the sentence imposed.              The standard of review as



14
   This opinion expresses no view as to the quantities the
sentencing court may properly attribute to Rosario when the
standard, unlike the standard for conviction, is preponderance of
the evidence.

                                        -27-
to substantive reasonableness is abuse of discretion.                Politano,

522 F.3d at 72.      “[W]hen a defendant fails to preserve an objection

below, the plain error standard supplants the customary standard of

review.”   United States v. Dávila-González, 595 F.3d 42, 47 (1st

Cir. 2010).

      González contends that the district court’s imposition of a

term of life imprisonment was procedurally unreasonable because it

was done without proper consideration of the sentencing factors

outlined   in   18   U.S.C.   §   3553(a),   was   based   on   an   erroneous

assumption that the court was compelled to adhere to the guideline

range, and was substantively unreasonable.15               We reject these

contentions.

      The court determined that González’s guidelines range was life

imprisonment, based on an offense level of 43 and a Criminal

History Category of II (the result of a prior guilty plea to bank

robbery and gun charges).16       If the court finds by a preponderance

of the evidence that a murder was committed in furtherance of a

drug conspiracy, the Guidelines provide for a base offense level of

43.   See U.S.S.G. § 2D1.1(d)(1) (“If a victim was killed under


15
  González was sentenced to 480 months imprisonment on Count I
(drug conspiracy); life imprisonment on Counts II, III, and IV (the
substantive drug charges); 240 months imprisonment on Count VII
(the violation of 18 U.S.C. § 924(o)), to run concurrently with the
other counts; and life imprisonment on Count VI (the violation of
18 U.S.C. § 924(c)), to run consecutively with the other counts.
16
  U.S.S.G. § 2A1.1 states that the base offense level for first
degree murder is 43.

                                     -28-
circumstances that would constitute murder under 18 U.S.C. § 1111

had such killing taken place within the territorial or maritime

jurisdiction of the United States, apply § 2A1.1 (First Degree

Murder) . . . .”); see also United States v. Avilés-Colón, 536 F.3d

1, 27 (1st Cir. 2008).            The evidence of the April 25, 2004 murders

made this offense level applicable.17                 Nor is there reason to doubt

that the court recognized its obligation to consider the obligatory

sentencing factors of 18 U.S.C. § 3553(a), or the advisory nature

of the Guidelines since Booker.                 See 2/2/09 Sentencing Hr’g Tr.

(González) at 43-44 (“We have looked at this in the context of the

advisory guidelines.             We have looked at it in our own mind in the

context of 3553(a). What is really salient in the analysis is the

–    is    the   issue    of     total   disregard     for   the   life    of    others,

especially       the     total    loss   of   three    innocent    lives    that    were

murdered on a well-trafficked road in Puerto Rico.”)                            That the

court did not discuss mitigating factors advocated by González is

of no significance.              Sentencing judges are not obligated to set

forth their appraisal of the pertinent factors.                    Dávila-González,

595 F.3d at 48.            We find no procedural unreasonableness in the

court’s imposition of sentence.               Nor do we find any reason to doubt

the       substantive     unreasonableness        of   the   sentence      imposed    on


17
   The court also determined that a four-level leadership
enhancement applied pursuant to U.S.S.G. § 3B1.1(a), because the
defendant was a leader of criminal activity involving five or more
participants. Because 43 is the highest possible offense level
under the Guidelines, González’s offense level remained 43.

                                           -29-
González, especially in view of his wanton killings.

       Fernández, in a pro se supplemental brief, also challenges the

reasonableness of his sentence. Fernández’s principal objection is

to the application of the Guidelines’ murder cross-reference in

determining his guidelines range. As discussed above in connection

with González’s sentence, evidence of Fernández’s participation in

the April 25,       2004 murders made a base offense level of 43

applicable.       See U.S.S.G. § 2D1.1(d)(1).          We have considered

Fernández’s remaining sentencing arguments, and find them without

merit.18

VII.    Notice of Charges

       González and Fernández argue that the superseding indictment

failed     to   provide   adequate   and   timely   notice    of   the   charges

relating to the April 25, 2004 murders and thus violated their

Sixth Amendment rights to notice of accusation.               González raises

the argument for the first time on appeal.19                 Fernández in the

district court did not object to the filing of the new charges, but

moved to exclude evidence of the murders. Regardless of the proper

standard of review, we find no error.



18
  Because we vacate Rosario’s sentence in its entirety, we do not
address the sentencing arguments advanced by Rosario on appeal.
19
   On September 4, 2008, González, through counsel, filed an in
limine motion seeking to suppress certain video evidence relating
to the April 25, 2004 murders, which the motion described as “raw,
gruesome, and inflammatory.”     The motion did not argue that
González’s Sixth Amendment rights were violated.

                                     -30-
       The charges added by the superseding indictment returned on

August 22, 2008 did not expand the scope of the evidence as to the

Defendants.      The original indictment included a charge under 18

U.S.C.    §   924(c),    alleging     their    use    of   firearms.   The      only

pertinent change in the superseding indictment was to add a charge

under 18 U.S.C. § 924(o) of conspiracy to commit the violation of

§ 924(c), which set forth as an overt act that: “[O]n or about

April 25, 2004, in Cataño, Dorado, and elsewhere within Puerto

Rico,” defendants, including González and Fernández, “carried and

used firearms, to include fully automatic pistols and rifles

(machine guns).”        The shooting down of the three occupants of the

car which the Defendants mistakenly believed carried the drug

rival’s son was provable under the earlier indictment without need

for the supplemental charge. The addition of this specification of

an overt act in furtherance of the Section 924(o) conspiracy did

not enlarge the admissible evidence.                 As the Dorado shootings in

furtherance of a drug dealing war were evidence of both the

narcotics and firearms offenses, they would have been admissible

even     if   the   superseding       indictment        had   not   been   filed.

Furthermore, the Defendants had been put on notice of this evidence

long   before   the     filing   of   the     superseding     indictment   by   the

government’s designation of evidence. Defendants have not asserted

that the government’s allegedly tardy filings impaired their trial

preparation or their ability to present a defense.                     Nor have


                                       -31-
Defendants argued on appeal that the district court abused its

discretion in not delaying trial to permit further investigation or

preparation. The argument is therefore forfeited. We see no basis

for disturbing the convictions of either González or Fernández on

this ground.

VIII.    Hearsay Statements of Cooperating Witnesses

       Defendants     argue    that     the     district     court    erred      by

provisionally    admitting        alleged    hearsay    testimony    by    certain

cooperating government witnesses, without having later made a final

determination       that   such     testimony    satisfied    Fed.    R.     Evid.

801(d)(2)(E)’s requirements for the admission of co-conspirator

testimony.20    The argument is without merit.

       On the first day of trial, the government elicited testimony

from    García-Heredia     about    certain     statements   made    to    him   by

González about their intention to go ahead with the attempted

assassination    of    the    Las   Palmas    leader.      González’s      counsel

objected to the testimony on the grounds that it was hearsay, and

argued that for the statement to be admissible the court had to

make a finding that García-Heredia was engaged in a conspiracy with

the Defendants.       The court responded that, under our precedent in

United States v. Petrozziello, 548 F.2d 20 (1st Cir. 1977), it

could make a tentative determination that González and García-



20
  This argument was raised by at least González and Fernández in
Rule 29 motions filed after trial.

                                       -32-
Heredia were members of a drug conspiracy, and if the statement was

in furtherance of the conspiracy, it could be admitted.             The court

stated that it would make final determinations on these issues

after it heard all the evidence.            González’s counsel agreed, and

there was no further inquiry.           (This came up again during the

testimony of Casiano, with respect to statements made to him by

alleged members of the conspiracy during his undercover assignment

at Juana Matos.    Fernández’s counsel objected on hearsay grounds,

and the district court made the same ruling, i.e., that it could

only make a final ruling at the close of the evidence.                  At the

close of the government’s case, neither the Defendants nor the

government   requested     a   final    ruling   from     the   court   on   the

admissibility of any of the provisionally admitted co-conspirator

testimony under Fed. R. Evid. 801(d)(2)(E), and the court did not

make one.

      Under Petrozziello, the out-of-court declaration of an alleged

coconspirator may be admitted into evidence under Fed. R. Evid.

801(d)(2)(E) if it is more likely than not that the declarant and

the   defendant   were   members   of   a    conspiracy    when   the   hearsay

statement was made, and that the statement was made in furtherance

of the conspiracy.       United States v. Castellini, 392 F.3d 35, 50

(1st Cir. 2004) (citing Petrozziello, 548 F.2d at 23).              The trial

court is not required to decide what has come to be called in this

Circuit the Petrozziello question prior to admitting the statement,


                                   -33-
but    may    admit    it     provisionally          subject    to    making      a    final

determination at the close of all the evidence.                       United States v.

Ortiz, 966 F.2d 707, 715 (1st Cir. 1992).21                     We ordinarily review

such determinations for clear error, but where, as here, the

defendant fails to request a final Petriozziello ruling prior to

verdict, this Court will vacate the defendant’s convictions on this

ground only upon a showing of plain error.                     Avilés-Colón, 536 F.3d

at 14 (“Our precedent clearly establishes that to preserve a

hearsay objection to the admission of a co-conspirator’s statement,

the    objection      must       be   renewed    at     the   close    of   all       of   the

evidence.”); see also United States v. Perez-Ruiz, 353 F.3d 1, 12

(1st Cir. 2003); Ortiz, 966 F.2d at 715-16.

       On appeal, Defendants failed to identify the allegedly hearsay

statements on which they base their claim.                     Absent identification

of    the    challenged      statements,        “[w]e    cannot      conduct   effective

appellate      review       of    .   .   .    evidentiary      ruling[s]      admitting

coconspirator statements under . . . Rule 801(d)(2)(E).”                              United

States v. Isabel, 945 F.2d 1193, 1199 (1st Cir. 1991); see id.

(finding waiver where appellants failed to identify the challenged

hearsay statements).             Without specification of the statements, we


21
     If at the close of the evidence the court reverses its
provisional ruling, “it may give a cautionary jury instruction or,
on motion, declare a mistrial if an instruction would not prevent
or cure the prejudice resulting from its provisional admission of
the hearsay.” United States v. Isabel, 945 F.2d 1193, 1199 n.10
(1st Cir. 1991) (citing United States v. Ciampaglia, 628 F.2d 632,
638 (1st Cir. 1980)).

                                              -34-
cannot determine whether they were hearsay, and if so, whether the

evidence supported application of the exception for co-conspirator

statements in furtherance of the conspiracy.22

IX.   Rosario’s remaining arguments

      Rosario argues pro se and for the first time on appeal that

his due process rights were violated because a “selected sworn

juror was asleep from the inception of the trial.”          Rosario Supp.

Br. at 8.     Rosario cites to a portion of the transcript where

Rosario’s counsel alerted the trial court that one of the jurors

was “falling asleep.”    At the time, Rosario did not raise any due

process   objection,   and   therefore,   such   argument    is   at   best

forfeited on appeal, subject to review only for plain error.           The

trial court is not required to remove a juror who has slept and is

accorded considerable discretion in handling the matter.               See,

e.g., United States v. Freitag, 230 F.3d 1019, 1023 (7th Cir.

2000); see also United States v. Newman, 982 F.2d 665, 670 (1st

Cir. 1992).   A sleeping juror does not violate a defendant’s due

process rights unless the defendant can show he was prejudiced to



22
  We note that, as for the statements made by González to García-
Heredia concerning plans to kill El-Reyes (to which González
objected to below), we would have no trouble concluding that the
evidence showed a conspiracy among García-Heredia, González, and
Fernández (Rosario was not implicated by this testimony), and that
the statements were made in furtherance of the conspiracy. We note
further that the statement would also be admissible, at least as to
González, as an admission of a party-opponent under Fed. R. Evid.
801(d)(2)(A).


                                 -35-
the extent that he did not receive a fair trial.   See Freitag, 230

F.3d at 1023.   Rosario’s pointing out that a single juror at one

point in the trial fell asleep does not by itself establish such

prejudice, and does not support grant of new trial.

     Rosario also argues for the first time on appeal that his

trial should have been severed pursuant to Federal Rule of Criminal

Procedure 14.   He argues that he was prejudiced by the spillover

effects of evidence with respect to González and Fernández’s role

in the April 25, 2004 murders, in which he had no part.       This

argument is forfeited as he failed to raise it below.       In any

event, “[c]o-conspirators are customarily tried together absent a

strong showing of prejudice.”   United States v. Perkins, 926 F.2d

1271, 1280 (1st Cir. 1991).     On the current record, we have no

reason to think that had a motion to sever been made, the district

court would have been compelled to grant it.   See United States v.

Brandon, 17 F.3d 409, 440 (1st Cir. 1994) (“The decision to grant

or deny a motion for severance is committed to the sound discretion

of the trial court and we will reverse its refusal to sever only

upon a finding of manifest abuse of discretion.”).23


23
  After oral argument, González and Fernández submitted various pro
se motions, seeking, inter alia, a stay of the proceedings and
appointment of new counsel or permission to proceed pro se. The
basis for González and Fernández’s motions appear to be that the
government breached plea agreements entered into in a prior
criminal case, 04-cr-217 (PG), by using evidence from that case in
the instant prosecution and that their trial and appellate counsel
were ineffective in not pursuing these allegations. The motions
are denied. González and Fernández’s allegations should be raised

                                -36-
                            CONCLUSION

     For the reasons stated above, the judgment of the district

court is affirmed as to González and Fernández.   The judgment as to

Rosario is vacated to the extent it is based on the jury’s findings

beyond a reasonable doubt of elevated drug quantities.    Rosario’s

case is remanded for re-sentencing.   Any pending motions are moot.




in the first instance in the district court pursuant to 28 U.S.C.
§ 2255.

                               -37-